Case: 1:20-cv-00115-TSB-SKB Doc #: 24 Filed: 12/14/20 Page: 1 of 2 PAGEID #: 126




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 RONALD MADDEN, et al.,                       :      Case No. 1:20-cv-115
                                              :
        Plaintiffs,                           :      Judge Timothy S. Black
                                              :
 vs.                                          :      Magistrate Stephanie K. Bowman
                                              :
 SONDRA WALLS, et al.,                        :
                                              :
        Defendants.                           :

                       DECISION AND ENTRY
         ADOPTING THE REPORT AND RECOMMENDATION OF THE
            UNITED STATES MAGISTRATE JUDGE (Doc. 21) AND
                TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on October 29, 2020,

filed a Report and Recommendation. (Doc. 21). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report and Recommendation should be and is hereby adopted in its entirety.

       Accordingly, for the reasons stated above:

       1.     The Report and Recommendation (Doc. 21) is ADOPTED;

       2.     Defendants’ motion to dismiss Plaintiffs’ complaint for failure to state a
              claim (Doc. 7) is GRANTED;

       3.     All pending motions (Docs. 14, 17, 18, 20) are DENIED as MOOT; and
Case: 1:20-cv-00115-TSB-SKB Doc #: 24 Filed: 12/14/20 Page: 2 of 2 PAGEID #: 127




        4.      The Clerk shall enter judgment accordingly, whereupon this case is
                TERMINATED upon the docket of this Court.

        IT IS SO ORDERED.

Date:        12/14/2020
                                                            Timothy S. Black
                                                            United States District Judge




                                             2
